Title: To Benjamin Franklin from Benjamin Franklin Bache, 25 December 1779
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon très cher bon papa
Geneve le 25 Xbre 1779
Il faudroit que je fusse bien ingrat pour ne pas dans ce renouvellement d’année où même les plus indifferents temoignent de la reconnoissance vous temoigner combien je suis sensible à toutes les bontés que vous avès eues pour moi; je vous promets, Mon cher bon papa, que j’en conserverai toujours la memoire dans mon coeur et vous pouvés être assuré du respect et de la plus tendre amitié que j’ai pour vous je fais tout mon possible pour m’attirer la vôtre et celle de tous nos chers parents elle m’est fort chére. Je sens combien je vous suis redevable et combien je dois faire de choses de mon coté pour me rendre digne de toutes les attentions que l’on a pour moi je vous prie d’agréer les voeux que je fais pour vôtre conservation.
Je vous souhaite mon cher grand papa une heureuse année accompagnée de tout ce qui peut vous faire plaisir. Je vous prie que quand vous écrirès a mon cher papa et à ma chére maman de leurs temoigner mes respects et leurs assurer que je fais beaucoup de voeux pour leur conservation. Je vous prie Mon cher bon papa de me croire pour toute la vie. Je suis vôtre respectueux et obeissant fils
Benjamin Fr B
Mr Marignac fait beaucoup de voeux pour vôtre conservation mais il n’a pas pût vous écrire par ce que ses affaires l’ont empéché. Il y a bien longtems que vous ne m’avès ècrit et je suis très en peine
 Notation: B. F. B to Dr. F. Geneva, Dec. 21. 79